       Case 1:15-cv-00026-DAD-SAB Document 245 Filed 04/21/21 Page 1 of 1



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                              )   Case No. 1:15-cv-00026-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DIRECTING PARTIES TO SUBMIT
13            v.                                           DISPOSITIONAL DOCUMENTS WITHIN
                                                       )   TWENTY DAYS
14                                                     )
     STACEY JOHNSON,
                                                       )
15                    Defendant.                       )
                                                       )
16                                                     )

17            Plaintiff Jeffrey P. Perrotte is appearing in forma pauperis in this civil rights action pursuant to

18   42 U.S.C. § 1983.

19            On April 20, 2021, this Court conducted a settlement conference, during which the parties

20   reached a settlement agreement, with terms stated on the record. All dates were vacated and the Court

21   retained jurisdiction for one year.       Accordingly, it is HEREBY ORDERED that dispositional

22   documents shall be filed within twenty (20) days from the date of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        April 21, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
